Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2004

USA v. Poellnitz
Precedential or Non-Precedential: Precedential

Docket No. 03-4044




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Poellnitz" (2004). 2004 Decisions. Paper 531.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/531


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 03-4044


                          UNITED STATES OF AMERICA

                                          v.

                              SHAWN L. POELLNITZ,

                                                Appellant



                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                               (Dist. Ct. No. 95-cr-00158)
                     District Judge: Honorable William L. Standish



                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 14, 2004

            Before: NYGAARD, McKEE and CHERTOFF, Circuit Judges.

                            (Opinion Filed June 25, 2004)

MARY BETH BUCHANAN
United States Attorney
BONNIE R. SCHLUETER
Assistant U.S. Attorney, Chief of Appeals Division
LAURA S. IRWIN
Assistant U.S. Attorney
Office of United States Attorney
700 Grant Street, Suite 400
Pittsburgh, PA 15219

             Counsel for Appellee
LISA B. FREELAND
Acting Federal Public Defendner
KAREN S. GERLACH
Assistant Federal Public Defender
Office of Federal Public Defender
1001 Liberty Avenue
1450 Liberty Center
Pittsburgh, PA 15222

                  Counsel for Appellant


                       ORDER AMENDING PUBLISHED OPINION

CHERTOFF, Circuit Judge

      It is now ordered that the published Opinion in the above case filed June 25, 2004,
be amended as follows:

         1.       On the second line of the last paragraph on page 6, “reveal” is changed to
                  “reveals.”

                                             BY THE COURT:


                                             /s/ Michael Chertoff, Circuit Judge

Dated:        June 29, 2004